UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,

Mt ee et ee ee

 

Vv. CRIMINAL ACTION
NO. 15-10271-WGY
ALEX LEVIN,
Defendant.
YOUNG, D.J. November 20, 2019

ORDER FOR RESTITUTION

The government here seeks restitution for “Pia” and “Tara,”
two of the individuals depicted in the child pornography
possessed by the defendant. See generally Michael H. Keller &
Gabriel J.X. Dance, Child Sex Abusers Elude Flimsy Digital
Safeguards, New York Times page 1 (November 10, 2019) (“Child Sex
Abusers”) .

Section 2259 of chapter 18 of the United States Code
requires courts to award restitution to victims of various
enumerated federal offenses, including possession of child
pornography. Paroline v. United States, 572 U.S. 434, 439
(2014). In Paroline, the Supreme Court set forth a methodology
for setting restitution amounts in child pornography cases. The
Court must “determine the amount of the victim’s losses caused
by the continuing traffic in the victim’s images ..., then set

an award of restitution in consideration of factors that bear on
the relative causal significance of the defendant’s conduct in
producing those losses.” Id. at 460. Factors that the Court
should consider include:

[Tlhe number of past criminal defendants found to have
contributed to the victim’s general losses; reasonable
predictions of the number of future offenders likely to be
caught and convicted for crimes contributing to the
victim’s general losses; any available and reasonably
reliable estimate of the broader number of offenders
involved (most of whom will, of course, never be caught or
convicted); whether the defendant reproduced or distributed
images of the victim; whether the defendant had any
connection to the initial production of the images; how
many images of the victim the defendant possessed; and
other facts relevant to the defendant’s relative causal
role.

Id. Taking these factors into account, the burden of proof then
falls on the government to establish the requested amount by
preponderance of the evidence. 18 U.S.C. § 3664(e); see also

United States v. Aumais, 656 F.3d 147, 152 (2d Cir. 2011);

 

United States v. Kennedy, 643 F.3d 1251, 1263 (9th Cir. 2011);

 

United States v. Darbasie, 164 F. Supp. 3d 400, 405 (E.D.N.Y.

 

2016. “Restitution orders should represent ‘an application of
law,’ not ‘a decisionmaker’s caprice,’ . . . and the approach
articulated above involves discretion and estimation.” Paroline,
supra at 462 (quotations omitted).

This Court originally thought that the conduct of the FBI
in hacking into a child pornography website on the dark web and
- instead of shutting it down - infected orders to that site

with malware that identified the purchasers’ computers for

[2]
further investigation perhaps severed the chain of relevant

causation. See United States v. Levin 186 F. Supp. 3d 26, 36

 

ni2, (D. MA. 2016) reversed on other grounds 874 F.3d 316(15
Cir. 2017). Competent counsel quickly disabused the Court of
this notion, everyone agreeing that the images of Pia and Tara
came into the defendant’s possession through a file sharing
program, not through accessing the hacked website on the dark
web. There is thus little doubt but that restitution here is
mandatory. 1+

Pia

There is no real dispute concerning the restitution to Pia,
and the Court need not extend analysis. Pia is awarded $3,138.00
Def. Brief p. 4.

Tara

The defendant objects to awarding restitution to Tara,
properly observing that earlier restitution orders have already
fully compensated her for the identifiable special damages she
has suffered. United States v. Moody, 2018 WL 3887506*8 (S.D.
Ga. August 18, 2018).

Yet the harm to Tara is ongoing; it is hardly encompassed

by the payment of her special damages. Tara experiences genuine

 

1 Today, pursuant to 18 U.S.C. § 2259 (b) (2) (B) such restitution
must be at least $3,000 but the government concedes this law is
not retroactively applicable to the defendant’s conduct here.

[3]
harm every time the images of her hideous sexual abuse come into
focus before another pair of strange eyes. See generally Child
Sex Abusers, supra p.1. While such emotional damages are
certainly genuine, their calculation is difficult if not
impossible. This is precisely the type of issue best left to an
American jury. As the matter is here left to me, I am required
to eschew “a decisionmaker’s caprice.” Paroline, 572 U.S. at
462. In such circumstances, like Judge Melgren, this “Court is
persuaded that the average of other awards is a rational guide
to help determine a proper restitution amount. United States v.
Bellah, 2014 WL 7073287* 1 (D. Kan. Dec. 12, 2014) (Melgren,J.).

Accordingly, based on the entire record - including the
most relevant and helpful Department of Justice database - the
court awards Tara restitution in the amount of $4,184.

SO ORDERED.

til

WILLIAM G.
DISTRICT

    
  

[4]
